              Case 8:19-bk-01274-CPM        Doc 188     Filed 09/27/19     Page 1 of 13



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                     www.flmb.uscourts.gov

In re:
                                                              Case No. 8:19-01274-CPM
NATIONAL RADIOLOGY CONSULTANTS, P.A.,
                                                              Chapter 11
                        Debtor.
___________________________________________/

                    DEBTOR’S NOTICE OF FILING PLAN AMENDMENTS

         National Radiology Consultants, P.A. (the “Debtor”), through undersigned counsel and

pursuant to Section 1127 of the Bankruptcy Code hereby gives notice of the filing of its proposed

plan modifications to the Second Amended Plan of Liquidation of National Radiology

Consultants, P.A. (Doc. No. 161). The proposed modifications are attached as follows:

         1.        The proposed plan modifications distributed in open Court and reviewed on the

record at the September 5, 2019 hearing.

         2.        Additional changes reflecting comments to the proposed modifications received

on the record at the September 5, 2019 hearing and since then in redline format.

         3.        Additional changes reflecting comments to the proposed modifications received

on the record at the September 5, 2019 hearing and since then in a clean format.

         The Debtor proposes these plan modifications be reflected in any order confirming the

plan by including them in said order or by reference to this filing.

         DATED this 27th day of September 2019.

                                               /s/ Daniel E. Etlinger
                                               David S. Jennis
                                               Florida Bar No. 775940
                                               Daniel E. Etlinger
                                               Florida Bar No. 77420
                                               JENNIS LAW FIRM



{00329984.DOC;2}                              1
            Case 8:19-bk-01274-CPM      Doc 188     Filed 09/27/19    Page 2 of 13



                                           606 East Madison Street
                                           Tampa, Florida 33602
                                           Telephone: (813) 229-2800
                                           E-mail: djennis@jennislaw.com
                                                   detlinger@jennislaw.com

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has been
furnished by CM/ECF electronic service to the United States Trustee, 501 E. Polk St., Suite
1200, Tampa, FL 33602; and to those parties listed on the and to those parties who receive
electronic notice via CM/ECF in the ordinary course of business, on this 27th day of September
2019.

                                           /s/ Daniel E. Etlinger
                                           Daniel E. Etlinger




{00329984.DOC;2}                          2
          Case 8:19-bk-01274-CPM           Doc 188     Filed 09/27/19     Page 3 of 13



Section 1.22 is modified as follows:
1.22 “Chase” means JPMorgan Chase Bank, N.A. and any predecessors, successors, assigns,
parent corporations, subsidiary corporations, affiliate corporations, successors, agents, and their
officers, directors, shareholders, employees, representatives, insurers, attorneys and assigns,
and/or anyone claiming by, through or under any of them.

Section 2.1.3 is modified as follows:
2.1.3 Professional Compensation and Expense Reimbursement Claims. All Persons seeking an
award by the Bankruptcy Court of a Professional Fee Claim, or of compensation for services
rendered to the Debtor or reimbursement of expenses incurred through and including the Effective
Date under Sections 503(b)(2) of the Bankruptcy Code, shall file their respective final applications
for allowances of compensation for services rendered and reimbursement of expenses incurred no
later than fifteen (15) days after the entry of an order by the Bankruptcy Court conditionally
approving the Debtor’s Disclosure Statement, or as otherwise ordered by the Bankruptcy Court.

        Such applications shall include an estimate of any additional compensation or
reimbursement that is contemplated to be requested for services rendered and costs incurred
through the Confirmation Date and are supplemented at the Confirmation Hearing as needed. If
such an award is approved by the Bankruptcy Court, it shall be fully paid in Cash to the extent
Allowed by the Bankruptcy Court (A) on the later of the Effective Date or the date such
Administrative Claim becomes an Allowed Administrative Claim, or as soon thereafter as is
practicable, or (B) upon such other terms as may be mutually agreed upon between such Holder
of an Allowed Administrative Claim and the Debtor. Any Provisional Fee Payments made to
Professionals during the pendency of the case shall be deemed to have been made as of the
Effective Date.

       All Professional Fees for services rendered in connection with this case after the Effective
Date, including, without limitation, those relating to the occurrence of the Effective Date, the
prosecution of Chapter 5 Claims, claim of other Causes of Action and the resolution of Disputed
Claims and, shall be paid by the Disbursing Agent, as applicable, upon first having their retention
approved by the Bankruptcy Court and second by filing a fee statement no more often than once a
month and providing ten (10) days for objections otherwise the statements shall be deemed
approved.

Section 2.4 is modified as follows:
2.4    Substantive Consolidation of Subsidiaries.

     UPON CONFIRMATION OF THE PLAN THE SUBSIDIARIES SHALL BE
SUBSTANTIVELY CONSOLIDATED WITH THE DEBTOR. CHASE SHALL BE
ENTITLED TO A PERFECTED LIEN ON THE ASSETS OF THE SUBSIDIARIES AS
WELL AS THE DEBTOR. THE DEBTOR DOES NOT BELIEVE THE SUBSIDIARIES
HAVE ANY INDEPENDENT LIABILITIES, APART FROM THE DEBTOR, OTHER
THAN ANY LAWSUITS WHERE THEY HAVE BEEN NAMED AS A CO-DEFENDANT
TO THE DEBTOR. SHOULD THE DISBURSING AGENT BECOME AWARE OF ANY
INDEPENDENT CREDITOR WHO HAS NOT ALREADY RECEIVED NOTICE OF
THIS BANKRUPTCY CASE THE DISBURSING AGENT SHALL PROVIDE NOTICE



{00328483.DOCX}
           Case 8:19-bk-01274-CPM           Doc 188      Filed 09/27/19     Page 4 of 13



OF THE BANKRUPTCY CASE AND SUBSTANTIVE CONSOLIDATION AND SUCH
CREDITOR(S) OF THE SUBSIDIARY SHALL BE GIVEN A REASONABLE TIME
PERIOD, AS DETERMINED BY THE COURT, TO ASSERT A CLAIM AGAINST THE
DEBTOR TO THE EXTENT SUCH CREDITOR WOULD HAVE ANY RIGHT TO
COLLECT ON SUCH CLAIM AGAINST THE SUBSIDIARY OF THE DEBTOR WITH
THE SAME CLASSIFICATION AS ESTABLISHED HEREIN. THE DEBTOR SHALL
PUBLISH NOTICE OF THE CONFIRMATION ORDER AND SPECIFICALLY THE
SUBSTANTIVE CONSOLIDATION IN EACH OF THE COUNTIES WHERE THE
DEBTOR AND/OR A SUBSIDIARY HAD THEIR PRINCIPAL LOCATION.

Article 4 Class 2 is modified as follows:
Article 4 Class 2.

Chase is claiming post-petition contract interest rate and reasonable attorney’s fees, not to exceed
$130,000. Post confirmation, the interest rate shall be reduced to 5.25%. However, payment from
the Debtor to Chase shall not be applied by Chase to post-petition contract interest and reasonable
attorneys’ fees and costs until such time as Chase’s prepetition claim is paid in full.

Article 4 Class 5 is modified as follows:
Article 4 Class 5.

Class 5 General Unsecured Claims shall be paid from the Remainder, from any net recoveries from
Chapter 5 Claims and other Causes of Action after costs of recovery, including any costs of
litigation and attorneys’ fees, and from the Chase Carve Out in the amount of up to $50,000 from
the continued collection of Chase Accounts Receivable, to be paid pro rata with Chase, after Chase
receives payment of 80% of its Class 2 Claim.

Section 5.7 is modified as follows:
5.7 Addresses for Distributions to Holders of Allowed Claims.

Unless otherwise provided in the Plan, the Plan Documents, or a Final Order of the Bankruptcy
Court, Distributions to be made under the Plan to Holders of Allowed Claims shall be made by
first class United States mail, postage prepaid to: (A) the latest mailing address set forth in a Proof
of Claim timely filed with the Bankruptcy Court by or on behalf of such Holders or (B) if no such
Proof of Claim has been timely filed, the mailing address set forth in the Schedules. Neither the
Debtor nor the Debtor shall be required to make any other effort to locate or ascertain the address
of the Holder of any Claim. Should a creditor provide an alternative address, payment will be
made there.

Section 5.8.2 is modified as follows:
5.8.2 Prosecution of Objection.

 On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner shall have the non-
exclusive authority to file objections, litigate to judgment, settle, or withdraw objections to
Disputed Claims. On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner




{00328483.DOCX}
          Case 8:19-bk-01274-CPM           Doc 188     Filed 09/27/19     Page 5 of 13



shall be entitled to compromise or settle any Disputed Claim without approval of the Bankruptcy
Court.

Section 7.1 is modified as follows:
7.1 Assumed Executory Contracts and Unexpired Leases.

        The Debtor will be deemed to have rejected all Executory Contracts or Unexpired Leases
that have not been expressly assumed by the Debtor with the Bankruptcy Court’s approval on or
prior to the Confirmation Date, and are not the subject of a pending motion to assume on the
Confirmation Date. The Plan shall constitute a motion to reject such executory contracts and
unexpired leases, and the Debtor shall have no liability thereunder except as is specifically
provided in the Plan. Entry of the Confirmation Order shall constitute approval of such rejections.
To the extent the Debtor’s contracts with Critical Vendors are considered executory contracts, the
Debtor assumes those contracts through the Plan. By this Article, the Debtor expressly rejects that
certain Healthcare Master Agreement by and between Nuance Communications, Inc. and Debtor
effective December 31, 2015 (together with all schedules, exhibits and orders thereto, including,
without limitation, that certain order entered into on December 30, 2015 and executed on
December 31, 2015).

Section 7.2 is added:
7.2 Chase.

Except as specifically modified by this Plan, no term or condition of the loan documents evidenced
by the Chase Claim shall be modified. The Debtor hereby ratifies and reaffirms the loan
documents evidencing the Chase Claim in all respects, and confirms that they remain in full force
and effect, specifically affirming that all rights and remedies of Chase upon a default shall now be
applicable to a default under this Plan.

In consideration of the Chase Carve Out, which includes the Chapter 5 Examiner Fund, upon the
Effective Date, Chase shall be released from any and all potential claims, debts, rights, causes of
action, remedies or liabilities held or allegedly held, known or unknown, by the Debtor. The
foregoing release is a general release of all claims that could be raised by the substantively
consolidated Debtor against Chase.

Section 8.1 is modified as follows:
8.1 Jurisdiction.

Until the Bankruptcy Case is closed, the Bankruptcy Court shall retain the fullest and most
extensive jurisdiction that is permissible, including that necessary to ensure that the purposes and
intent of the Plan are carried out and to hear and determine all Claims that could have been brought
before the entry of the Confirmation Order. Except as otherwise provided in the Plan, the
Bankruptcy Court shall retain jurisdiction to hear and determine all Claims against the Debtor,
Rule 2004 examinations of the Debtor along with all other discovery issues arising from this
Bankruptcy Case and to adjudicate and enforce all causes of action that may exist on behalf of
Debtor.




{00328483.DOCX}
                  Case 8:19-bk-01274-CPM                     Doc 188         Filed 09/27/19           Page 6 of 13




Section 1.22 is modified as followsdeleted in its entirety and replaced with the following:
1.22 “Chase” means JPMorgan Chase Bank, N.A. and any predecessors, successors, assigns,
parent corporations, subsidiary corporations, affiliate corporations, successors, agents, and their
officers, directors, shareholders, employees, representatives, insurers, attorneys and assigns,
and/or anyone claiming by, through or under any of them.

Section 2.1.3 is modified as follows to include the language in italics:
2.1.3 Professional Compensation and Expense Reimbursement Claims. All Persons seeking an
award by the Bankruptcy Court of a Professional Fee Claim, or of compensation for services
rendered to the Debtor or reimbursement of expenses incurred from July 1, 2019 through and
including the Effective Date under Sections 503(b)(2) of the Bankruptcy Code, shall file their
respective final applications for allowances of compensation for services rendered and
reimbursement of expenses incurred no later than fifteen (15) days after the entry of an order by
the Bankruptcy Court conditionally approving the Debtor’s Disclosure Statement, or as otherwise
ordered by the Bankruptcy Court.

        Such applications shall include an estimate of any additional compensation or
reimbursement that is contemplated to be requested for services rendered and costs incurred
through the Confirmation Date and are supplemented at the Confirmation Hearing as needed. If
such an award is approved by the Bankruptcy Court, it shall be fully paid in Cash to the extent
Allowed by the Bankruptcy Court (A) on the later of the Effective Date or the date such
Administrative Claim becomes an Allowed Administrative Claim, or as soon thereafter as is
practicable, or (B) upon such other terms as may be mutually agreed upon between such Holder
of an Allowed Administrative Claim and the Debtor. Any Provisional Fee Payments made to
Professionals during the pendency of the case shall be deemed to have been made as of the
Effective Date.

       All Professional Fees for services rendered in connection with this case after the Effective
Date, including, without limitation, those relating to the occurrence of the Effective Date, the
prosecution of Chapter 5 Claims, claim of other Causes of Action and the resolution of Disputed
Claims and, shall be paid by the Disbursing Agent, as applicable, upon first having their retention     Formatted: Font: Italic
approved by the Bankruptcy Court and second by filing a fee statement no more often than once a
month and providing ten (10) days for objections otherwise the statements shall be deemed
approved. on an interim basis.

Section 2.4 is modified as followsdeleted in its entirety and replaced with the following:
2.4    Substantive Consolidation of Subsidiaries.

     UPON CONFIRMATION OF THE PLAN THE SUBSIDIARIES SHALL BE
SUBSTANTIVELY CONSOLIDATED WITH THE DEBTOR. CHASE SHALL BE
ENTITLED TO A PERFECTED LIEN ON THE ASSETS OF AND THE SUBSIDIARIES
AS WELL AS THE DEBTORSHALL FILE ARTICLES OF MERGER WITH THE STATE
OF DELAWARE WHICH IS AN AUTHORIZED USE OF CASH COLLATERAL. THE
DEBTOR DOES NOT BELIEVE THE SUBSIDIARIES HAVE ANY INDEPENDENT
LIABILITIES, APART FROM THE DEBTOR, OTHER THAN ANY LAWSUITS WHERE
THEY HAVE BEEN NAMED AS A CO-DEFENDANT TO THE DEBTOR. SHOULD THE



{00330018.DOCX}
                   Case 8:19-bk-01274-CPM                     Doc 188         Filed 09/27/19           Page 7 of 13




DISBURSING AGENT BECOME AWARE OF ANY INDEPENDENT CREDITOR WHO
HAS NOT ALREADY RECEIVED NOTICE OF THIS BANKRUPTCY CASE THE
DISBURSING AGENT SHALL PROVIDE NOTICE OF THE BANKRUPTCY CASE AND
SUBSTANTIVE CONSOLIDATION AND SUCH CREDITOR(S) OF THE SUBSIDIARY
SHALL BE GIVEN A REASONABLE TIME PERIOD, AS DETERMINED BY THE
COURT, TO ASSERT A CLAIM AGAINST THE DEBTOR TO THE EXTENT SUCH
CREDITOR WOULD HAVE ANY RIGHT TO COLLECT ON SUCH CLAIM AGAINST
THE SUBSIDIARY OF THE DEBTOR WITH THE SAME CLASSIFICATION AS
ESTABLISHED HEREIN. THE DEBTOR SHALL PUBLISH NOTICE OF THE
CONFIRMATION    ORDER    AND    SPECIFICALLY   THE  SUBSTANTIVE
CONSOLIDATION IN EACH OF THE COUNTIES WHERE THE DEBTOR AND/OR A
SUBSIDIARY HAD THEIR PRINCIPAL LOCATIONTHE LAWSUITS WHERE THEY
HAVE BEEN NAMED AS A CO-DEFENDANT TO THE DEBTOR.

     CHASE SHALL BE ENTITLED TO A PERFECTED LIEN ON THE ASSETS OF
THE SUBSIDIARIES AS WELL AS THE DEBTOR. THE DEBTOR SHALL MAIL
NOTICE OF THE SUBSTANTIVE CONSOLIDATION AND CHASE LIEN TO ANYONE
IT IDENTIFIES AS A POTENTIAL CLAIMANT WHO HAS NOT ALREADY
RECEIVED NOTICE OF THIS BANKRUPTCY. THE RECIPIENTS WILL HAVE
FOURTEEN (14) DAYS FROM THE DATE OF THE NOTICE TO FILE WITH THIS
COURT A CLAIM EITHER SUPERIOR TO CHASE’S LIEN ON THE SUBSIDIARIES’
ASSETS OR TO THE DEBTOR’S INTEREST IN SURPLUS COLLECTIONS. THE
DEBTOR AND CHASE SHALL SEGREGATE ALL COLLECTIONS FROM THE
SUBSIDIARIES UNTIL THE LATER OF THE FOURTEEN (14) DAYS NOTICE PERIOD
HAS EXPIRED WITH NO CLAIMS FILED, OR, ALL TIMELY CLAIMS FILED HAVE
BEEN ADJUDICATED. THE CLAIMS PROCEDURE IDENTIFIED HEREIN DOES
NOT EXTEND THE CLAIMS BAR DATE FOR ANY CREDITORS WHO PREVIOUSLY
HAD NOTICE OF THE BANKRUPTCY CASE.

Article 4 Class 2 is modified as followsdeleted in its entirety and replaced with the following:
Article 4 Class 2.

Chase is claiming post-petition contract interest rate and reasonable attorney’s fees, not to exceed
$130,000. Post confirmation, the interest rate shall be reduced to 5.25%. However, payment from
the Debtor to Chase shall not be applied by Chase to post-petition contract interest and reasonable
attorneys’ fees and costs until such time as Chase’s prepetition claim is paid in full.; and, post
confirmation interest rate of 5.25% subject to 11 U.S.C. § 506(b).

Article 4 Class 5 is modified as followsdeleted in its entirety and replaced with the following:
Article 4 Class 5.

Class 5 General Unsecured Claims shall be paid from the Remainder, from any net recoveries from
Chapter 5 Claims and other Causes of Action after costs of recovery, including any costs of
litigation and attorneys’ fees, and from the Chase Carve Out in the amount of up to $50,000 from
the continued collection of Chase Accounts Receivable, to be paid pro rata with Chase, after Chase
receives payment of 80% of its Class 2 Claim.



{00330018.DOCX}
                   Case 8:19-bk-01274-CPM                      Doc 188          Filed 09/27/19            Page 8 of 13




Section 5.7 is modified as follows include the last sentence in italics:
5.7 Addresses for Distributions to Holders of Allowed Claims.

Unless otherwise provided in the Plan, the Plan Documents, or a Final Order of the Bankruptcy
Court, Distributions to be made under the Plan to Holders of Allowed Claims shall be made by
first class United States mail, postage prepaid to: (A) the latest mailing address set forth in a Proof
of Claim timely filed with the Bankruptcy Court by or on behalf of such Holders or (B) if no such
Proof of Claim has been timely filed, the mailing address set forth in the Schedules. Neither the
Debtor nor the Debtor shall be required to make any other effort to locate or ascertain the address
of the Holder of any Claim. Should a creditor provide an alternative address, payment will be               Formatted: Font: Italic
made there.




Section 5.8.2 is modified as follows to include the language in italics:
5.8.2 Prosecution of Objection.

 On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner shall have the non-            Formatted: Font: Italic
exclusive authority to file objections, litigate to judgment, settle, or withdraw objections to
Disputed Claims. On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner
shall be entitled to compromise or settle any Disputed Claim without approval of the Bankruptcy
Court except for any Disputed Claim regarding Dr. Okoh or if any creditor or interested party has
filed an objection as to that Disputed Claim.                                                               Formatted: Font: Italic

Section 7.1 is modified as follows to include the language in italics:
7.1 Assumed Executory Contracts and Unexpired Leases.

        The Debtor will be deemed to have rejected all Executory Contracts or Unexpired Leases
that have not been expressly assumed by the Debtor with the Bankruptcy Court’s approval on or
prior to the Confirmation Date, and are not the subject of a pending motion to assume on the
Confirmation Date. The Plan shall constitute a motion to reject such executory contracts and
unexpired leases, and the Debtor shall have no liability thereunder except as is specifically
provided in the Plan. Entry of the Confirmation Order shall constitute approval of such rejections.
To the extent the Debtor’s contracts with Critical Vendors are considered executory contracts, the
Debtor assumes those contracts through the Plan. By this Article, the Debtor expressly rejects that         Formatted: Font: Italic
certain Healthcare Master Agreement by and between Nuance Communications, Inc. and Debtor
effective December 31, 2015 (together with all schedules, exhibits and orders thereto, including,
without limitation, that certain order entered into on December 30, 2015 and executed on
December 31, 2015).

Section 7.2 is added in its entirety:
7.2 Chase.




{00330018.DOCX}
                   Case 8:19-bk-01274-CPM                     Doc 188         Filed 09/27/19           Page 9 of 13




Except as specifically modified by this Plan, no term or condition of the loan documents evidenced
by the Chase Claim shall be modified. The Debtor hereby ratifies and reaffirms the loan
documents evidencing the Chase Claim in all respects, and confirms that they remain in full force
and effect, specifically affirming that all rights and remedies of Chase upon a default shall now be
applicable to a default under this Plan.

In consideration of the Chase Carve Out, which includes the Chapter 5 Examiner Fund, upon the
Effective Date, Chase shall be released from any and all potential claims, debts, rights, causes of
action, remedies or liabilities held or allegedly held, known or unknown, by the Debtor. The
foregoing release is a general release of all claims that could be raised by the substantively
consolidated Debtor, Disbursing Agent or Chapter 5 Examiner against Chase.




Section 8.1 is modified as follows to include the language in italics:
8.1 Jurisdiction.

Until the Bankruptcy Case is closed, the Bankruptcy Court shall retain the fullest and most
extensive jurisdiction that is permissible, including that necessary to ensure that the purposes and
intent of the Plan are carried out and to hear and determine all Claims that could have been brought
before the entry of the Confirmation Order. Except as otherwise provided in the Plan, the
Bankruptcy Court shall retain jurisdiction to hear and determine all Claims against the Debtor,
Rule 2004 examinations of the Debtor along with all other discovery issues arising from this             Formatted: Font: Italic
Bankruptcy Case and to adjudicate and enforce all causes of action that may exist on behalf of
Debtor.




{00330018.DOCX}
         Case 8:19-bk-01274-CPM           Doc 188     Filed 09/27/19      Page 10 of 13



Section 1.22 is deleted in its entirety and replaced with the following:
1.22 “Chase” means JPMorgan Chase Bank, N.A. and any predecessors, successors, assigns,
parent corporations, subsidiary corporations, affiliate corporations, successors, agents, and their
officers, directors, shareholders, employees, representatives, insurers, attorneys and assigns,
and/or anyone claiming by, through or under any of them.

Section 2.1.3 is modified as follows to include the language in italics:
2.1.3 Professional Compensation and Expense Reimbursement Claims. All Persons seeking an
award by the Bankruptcy Court of a Professional Fee Claim, or of compensation for services
rendered to the Debtor or reimbursement of expenses incurred from July 1, 2019 through and
including the Effective Date under Sections 503(b)(2) of the Bankruptcy Code, shall file their
respective final applications for allowances of compensation for services rendered and
reimbursement of expenses incurred no later than fifteen (15) days after the entry of an order by
the Bankruptcy Court conditionally approving the Debtor’s Disclosure Statement, or as otherwise
ordered by the Bankruptcy Court.

        Such applications shall include an estimate of any additional compensation or
reimbursement that is contemplated to be requested for services rendered and costs incurred
through the Confirmation Date and are supplemented at the Confirmation Hearing as needed. If
such an award is approved by the Bankruptcy Court, it shall be fully paid in Cash to the extent
Allowed by the Bankruptcy Court (A) on the later of the Effective Date or the date such
Administrative Claim becomes an Allowed Administrative Claim, or as soon thereafter as is
practicable, or (B) upon such other terms as may be mutually agreed upon between such Holder
of an Allowed Administrative Claim and the Debtor. Any Provisional Fee Payments made to
Professionals during the pendency of the case shall be deemed to have been made as of the
Effective Date.

       All Professional Fees for services rendered in connection with this case after the Effective
Date, including, without limitation, those relating to the occurrence of the Effective Date, the
prosecution of Chapter 5 Claims, claim of other Causes of Action and the resolution of Disputed
Claims and, shall be paid by the Disbursing Agent, as applicable, upon first having their retention
approved by the Bankruptcy Court and second by filing a fee statement no more often than once a
month and providing ten (10) days for objections otherwise the statements shall be deemed
approved on an interim basis.

Section 2.4 is deleted in its entirety and replaced with the following:
2.4    Substantive Consolidation of Subsidiaries.

     UPON CONFIRMATION OF THE PLAN THE SUBSIDIARIES SHALL BE
SUBSTANTIVELY CONSOLIDATED WITH THE DEBTOR AND THE SUBSIDIARIES
SHALL FILE ARTICLES OF MERGER WITH THE STATE OF DELAWARE WHICH
IS AN AUTHORIZED USE OF CASH COLLATERAL. THE DEBTOR DOES NOT
BELIEVE THE SUBSIDIARIES HAVE ANY INDEPENDENT LIABILITIES, APART
FROM THE DEBTOR, OTHER THAN THE LAWSUITS WHERE THEY HAVE BEEN
NAMED AS A CO-DEFENDANT TO THE DEBTOR.




{00328483.DOCX;2}
          Case 8:19-bk-01274-CPM           Doc 188      Filed 09/27/19      Page 11 of 13



     CHASE SHALL BE ENTITLED TO A PERFECTED LIEN ON THE ASSETS OF
THE SUBSIDIARIES AS WELL AS THE DEBTOR. THE DEBTOR SHALL MAIL
NOTICE OF THE SUBSTANTIVE CONSOLIDATION AND CHASE LIEN TO ANYONE
IT IDENTIFIES AS A POTENTIAL CLAIMANT WHO HAS NOT ALREADY
RECEIVED NOTICE OF THIS BANKRUPTCY. THE RECIPIENTS WILL HAVE
FOURTEEN (14) DAYS FROM THE DATE OF THE NOTICE TO FILE WITH THIS
COURT A CLAIM EITHER SUPERIOR TO CHASE’S LIEN ON THE SUBSIDIARIES’
ASSETS OR TO THE DEBTOR’S INTEREST IN SURPLUS COLLECTIONS. THE
DEBTOR AND CHASE SHALL SEGREGATE ALL COLLECTIONS FROM THE
SUBSIDIARIES UNTIL THE LATER OF THE FOURTEEN (14) DAYS NOTICE PERIOD
HAS EXPIRED WITH NO CLAIMS FILED, OR, ALL TIMELY CLAIMS FILED HAVE
BEEN ADJUDICATED. THE CLAIMS PROCEDURE IDENTIFIED HEREIN DOES
NOT EXTEND THE CLAIMS BAR DATE FOR ANY CREDITORS WHO PREVIOUSLY
HAD NOTICE OF THE BANKRUPTCY CASE.

Article 4 Class 2 is deleted in its entirety and replaced with the following:
Article 4 Class 2.

Chase is claiming post-petition contract interest rate and reasonable attorney’s fees, not to exceed
$130,000; and, post confirmation interest rate of 5.25% subject to 11 U.S.C. § 506(b).

Article 4 Class 5 is deleted in its entirety and replaced with the following:
Article 4 Class 5.

Class 5 General Unsecured Claims shall be paid from the Remainder, from any net recoveries from
Chapter 5 Claims and other Causes of Action after costs of recovery, including any costs of
litigation and attorneys’ fees, and from the Chase Carve Out in the amount of up to $50,000 from
the continued collection of Chase Accounts Receivable, to be paid pro rata with Chase, after Chase
receives payment of 80% of its Class 2 Claim.

Section 5.7 is modified as follows include the last sentence in italics:
5.7 Addresses for Distributions to Holders of Allowed Claims.

Unless otherwise provided in the Plan, the Plan Documents, or a Final Order of the Bankruptcy
Court, Distributions to be made under the Plan to Holders of Allowed Claims shall be made by
first class United States mail, postage prepaid to: (A) the latest mailing address set forth in a Proof
of Claim timely filed with the Bankruptcy Court by or on behalf of such Holders or (B) if no such
Proof of Claim has been timely filed, the mailing address set forth in the Schedules. Neither the
Debtor nor the Debtor shall be required to make any other effort to locate or ascertain the address
of the Holder of any Claim. Should a creditor provide an alternative address, payment will be
made there.




{00328483.DOCX;2}
         Case 8:19-bk-01274-CPM           Doc 188     Filed 09/27/19      Page 12 of 13



Section 5.8.2 is modified as follows to include the language in italics:
5.8.2 Prosecution of Objection.

On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner shall have the non-
exclusive authority to file objections, litigate to judgment, settle, or withdraw objections to
Disputed Claims. On and after the Effective Date, the Disbursing Agent or Chapter 5 Examiner
shall be entitled to compromise or settle any Disputed Claim without approval of the Bankruptcy
Court except for any Disputed Claim regarding Dr. Okoh or if any creditor or interested party has
filed an objection as to that Disputed Claim.

Section 7.1 is modified as follows to include the language in italics:
7.1 Assumed Executory Contracts and Unexpired Leases.

        The Debtor will be deemed to have rejected all Executory Contracts or Unexpired Leases
that have not been expressly assumed by the Debtor with the Bankruptcy Court’s approval on or
prior to the Confirmation Date, and are not the subject of a pending motion to assume on the
Confirmation Date. The Plan shall constitute a motion to reject such executory contracts and
unexpired leases, and the Debtor shall have no liability thereunder except as is specifically
provided in the Plan. Entry of the Confirmation Order shall constitute approval of such rejections.
To the extent the Debtor’s contracts with Critical Vendors are considered executory contracts, the
Debtor assumes those contracts through the Plan. By this Article, the Debtor expressly rejects that
certain Healthcare Master Agreement by and between Nuance Communications, Inc. and Debtor
effective December 31, 2015 (together with all schedules, exhibits and orders thereto, including,
without limitation, that certain order entered into on December 30, 2015 and executed on
December 31, 2015).

Section 7.2 is added in its entirety:
7.2 Chase.

Except as specifically modified by this Plan, no term or condition of the loan documents evidenced
by the Chase Claim shall be modified. The Debtor hereby ratifies and reaffirms the loan
documents evidencing the Chase Claim in all respects, and confirms that they remain in full force
and effect, specifically affirming that all rights and remedies of Chase upon a default shall now be
applicable to a default under this Plan.

In consideration of the Chase Carve Out, which includes the Chapter 5 Examiner Fund, upon the
Effective Date, Chase shall be released from any and all potential claims, debts, rights, causes of
action, remedies or liabilities held or allegedly held, known or unknown, by the Debtor. The
foregoing release is a general release of all claims that could be raised by the Debtor, Disbursing
Agent or Chapter 5 Examiner against Chase.




{00328483.DOCX;2}
         Case 8:19-bk-01274-CPM           Doc 188     Filed 09/27/19      Page 13 of 13



Section 8.1 is modified as follows to include the language in italics:
8.1 Jurisdiction.

Until the Bankruptcy Case is closed, the Bankruptcy Court shall retain the fullest and most
extensive jurisdiction that is permissible, including that necessary to ensure that the purposes and
intent of the Plan are carried out and to hear and determine all Claims that could have been brought
before the entry of the Confirmation Order. Except as otherwise provided in the Plan, the
Bankruptcy Court shall retain jurisdiction to hear and determine all Claims against the Debtor,
Rule 2004 examinations of the Debtor along with all other discovery issues arising from this
Bankruptcy Case and to adjudicate and enforce all causes of action that may exist on behalf of
Debtor.




{00328483.DOCX;2}
